           Case 6:21-cv-00704-ADA Document 9-2 Filed 08/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 KAJEET, INC.,                                 §
                                               §
           Plaintiff,                          §    CIVIL ACTION NO. 6:21-cv-704-ADA
                                               §
 v.                                            §         JURY TRIAL DEMANDED
                                               §
 INFOWEISE PTY., LTD.,                         §
                                               §
           Defendant.                          §

                                   ENTRY OF DEFAULT

       On this the ___ day of ___________, 2021, it appearing from the Declaration in Support

of Default of Corby R. Vowell, attorney for Plaintiff, Defendant INFOWEISE PTY., LTD. has

failed to plead or otherwise defend herein as provided by the Federal Rules of Civil Procedure.

       NOW, THEREFORE, the default of Defendant INFOWEISE PTY., LTD. is hereby

entered.



                                                   ____________________________________
                                                   CLERK OF COURT




                                              1
